NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TODD J. SCHOENROGGE,
Petiti0ner,
V.
DEPARTMENT OF JUSTICE,
Resp0ndent.
l 2011-3143
Petition for review of the Merit Systerns Protection
B0ard in case no. DA1221100611-W-1.
ON MOTION
ORDER
Todd J. Schoenrogge moves for leave to proceed in
forma pauperiS.
Upon consideration thereof
IT ls 0RDERED THAT:
The motion is granted

SCHOENROGGE V. JUSTICE
JUN 02 2011
Date
2
FOR THE COURT
/S/ 5 an Horba1y
J an Horba1y
Clerk
cc: Todd J. Schoenrogge
Jeanne E. DavidSon Esq. F|LED
S21
’ s.s. com or APPeA1.s FOR
THE FEDERAL ClRCUlT
JUN 02 2011
JAN HDR-BALY
CLEH(
lo